Citation Nr: 1234248	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  10-12 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction and diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

 The Veteran and his wife


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran had active service from July 1977 to July 1980 and from December 1982 to April 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that assigned a 20 percent rating for the Veteran's diabetes mellitus (DM) with erectile dysfunction (ED).  In October 2009, the RO issued a rating decision granting service connection for diabetic retinopathy (DR), assigning this a noncompensable rating and rating it with DM with ED.  

The Veteran and his wife provided testimony before the undersigned Veterans Law Judge at a video hearing in December 2011.  A transcript of the hearing is in the claims folder.  


REMAND

The Veteran and his wife testified in December 2011 that his service-connected disability is worse than is indicated by the current rating.  Moreover, the most recent examination to assess the manifestations of diabetes mellitus (DM) was conducted in September 2009.  It is specifically contended that the Veteran's DM now requires him to regulate his activities.  The Veteran urges that during an August 2009 emergency room visit he was advised as to restriction of activities.

Additionally, the Board notes that the Veteran has, in his testimony, urged a separate rating is awarded for diabetic retinopathy (DR) because manifestations so warrant.  The most recent eye examination is dated in October 2009.  

In light of this contention that the Veteran's disability has increased in severity since the most recent VA examinations, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his DM with ED and DR.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the Veteran's DM with ED and DR during the period of this claim.

2.  Then, the RO or the AMC should arrange for the Veteran to be afforded VA examination(s) in order to ascertain the current severity of the service-connected DM with ED and DR.  The claims file must be made available to the examiner(s), and the examiner(s) should indicate in the report that the file was reviewed. 

All appropriate diagnostics should be accomplished and all clinical findings should be reported in detail.  The RO or the AMC should ensure that the examiner(s) provides all information required for rating purposes.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should adjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to him and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


